Title: To Thomas Jefferson from John Moody, 20 September 1824
From: Moody, John
To: Jefferson, Thomas


Dear Sir
New Canton Buckingham County
Sepr 20. 1824
I am informed that general La Fayette will Shortly give you a Visit at Monticello If So I have to Request the goodness of you to be pleased to Remember me to him Affectionately as an officer of the Revolutionary war I intend if possible I Can be prepar,d to meet him at Richmond and to accompany him at Little york the Last place I Saw him please to accpt the most profound Respect and very great Consideration of your Most obtJohn MoodyP.S My adress is Capt John Moody on Receipt here of be pleasd to Drop me a Line here and oblidged J. M.—